Citation Nr: 0725070	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-35 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1967 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO, in pertinent part, denied 
service connection for bilateral hearing loss and PTSD.  The 
veteran perfected an appeal of these determinations to the 
Board.

In May 2007, the veteran, accompanied by his representative, 
testified at a video conference hearing before the Board.  
Subsequent to the hearing, the veteran submitted additional 
evidence that was accompanied by a waiver of initial RO 
consideration.  This evidence will be considered by the Board 
in reviewing the veteran's case.

Additionally, the veteran contends that he suffers from 
tinnitus as a result of his active duty service.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate adjudicative action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.
 

REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The Board finds that the veteran should be afforded VA 
examinations in connection with his claims.  38 U.S.C.A. 
§ 5103A (d).  With regard to the hearing loss claim, a 
preliminary review of the veteran's claims folder reveals the 
veteran's military occupational specialty (MOS) was a general 
vehicle repairman.  A March 1968 audiogram reveals puretone 
decibels of 30 at 4000 Hertz in the left ear.  The September 
1972 separation examination showed puretone decibels of zero 
in all frequencies from 500 to 4000 Hertz in both ears.  

Post-service, an October 2002 audiological evaluation 
indicates puretone testing revealed moderately severe 
sensorineural hearing loss in the left ear and normal hearing 
through 4000 Hertz progressing to a moderate sensorineural 
hearing loss in the right ear.  The audiogram was not 
provided.  A July 2005 audiology consult showed mild to 
severe sensorineural hearing loss bilaterally.  Again, the 
audiogram was not provided.  

The veteran testified before the Board in May 2007 that he 
has been prescribed hearing aids for his condition, which is 
confirmed by VA treatment records.  In addition, the veteran 
testified that he had in-service noise exposure while 
performing duties as a tank mechanic and from loud diesel 
engine noise.  The veteran stated that he wore no hearing 
protection in service.  The veteran denied post-service noise 
exposure during his 27-year employment with the United States 
Postal Service.  The veteran has not been afforded a VA 
examination to determine whether he has hearing loss as the 
result of his active duty service.  

The determination of whether a veteran has a ratable hearing 
loss is governed by 
38 C.F.R. § 3.385, which states that hearing loss will be 
considered to be a disability (for VA purposes) when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met; a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The evidence of record indicates 
that the veteran may have been exposed to acoustic trauma in 
service by virtue of his duties as a tank repairman and/or by 
virtue of his exposure to diesel engine noise or some 
combination thereof.  However, no actual audiometric testing 
results have been provided by VA and no clinical opinion as 
to whether the current hearing loss is etiologically linked 
to the veteran's in-service noise exposure has been rendered.

Likewise, the veteran has not been afforded a VA examination 
in connection with his PTSD claim.  The Board finds that a 
clinical opinion is necessary to ascertain whether the 
veteran suffers from PTSD as a result of his period of active 
duty service.  38 U.S.C.A. § 5103A (d).  

In connection with his PTSD claim, the veteran has set forth 
various stressors possibly underlying his condition.  During 
his service in Vietnam, the veteran was assigned to 3rd 
Squadron, 11th Armored Cavalry Regiment.  

Through the National Personnel Records Center (NPRC) the RO 
was able to verify that the veteran's unit was located at 
Black Horse base camp on August 15, 1968, and that the camp 
was attacked on that date with about 18 rounds of 122mm 
rocket fire, resulting in three United States casualties.  
There is no indication that the veteran was not with his unit 
at the time, and the veteran's service records indicate that 
the veteran served in Vietnam from June 1968 to March 1969.  
In addition, the veteran submitted buddy statements that tend 
to corroborate the August 15, 1968, attack at Black Horse.  

The veteran has also indicated that his ankle was shattered 
when it was run over by a forklift in service.  After he 
injured his ankle, the veteran stated that he was evacuated 
by C-141 airlift to Japan and that there were many injured 
servicemen on the flight.  He indicated that he witnessed 
severe injuries, burns, and amputated limbs on this flight.  
The veteran's experiences on the medical evacuation flight 
have not been independently verified.  However, service 
connection has been in effect from October 1979 for an old 
ankle fracture with interruptions of the interosseous 
membrane, retained hardware and x-ray evidence of 
degenerative changes of the talofibular joint (previously 
rated as post-operative residuals, fracture of the right 
ankle).  

As the record contains a diagnosis of PTSD rendered prior to 
the verification of some of the veteran's stressors and 
conflicting diagnoses thereafter, a VA examination is 
warranted in order to determine whether the veteran has PTSD 
related to a verified in-service stressor.  

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend a scheduled medical examination.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.

Ongoing VA medical records dated after March 2007 pertinent 
to the issues should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claims, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date.  Upon remand therefore, the veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The AOJ should obtain treatment notes 
of the veteran from the Salem and Beckley 
VA Medical Centers dated from March 2007 
to the present, if any.  All efforts to 
obtain these records should be clearly 
documented in the claims file.   

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA audiological examination in 
order to determine the nature and 
etiology of any hearing loss found to be 
present.  All necessary special studies 
or tests should be accomplished.  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain the results of 
puretone testing in decibels from 500 to 
4000 Hertz in both ears.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not that that 
any documented hearing loss is related to 
the acoustic trauma the veteran may have 
experienced in service as opposed to some 
other cause or causes.  The term, "as 
likely as not," does not mean "within the 
realm of medical possibility," but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  The examiner 
should provide complete rationale for all 
conclusions reached.  If this matter 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner.

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine whether PTSD is present, and, 
if so, whether it is linked to the 
verified in-service stressor(s).  It is 
imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary 
special studies or tests including 
psychological testing and evaluation such 
as the Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished if 
deemed necessary to arriving at a 
diagnosis.  The AOJ must specify for the 
examiner the stressor(s) that it has 
determined are established by the record.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify the 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the veteran re-experiences 
and how he re-experiences them.  If PTSD 
is not found, that matter should also be 
specifically set forth.

5.  Thereafter, the AOJ should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed to the extent possible.  In 
particular, the AOJ should review the 
requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the AOJ 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After the completion of any indicated 
additional development, the AOJ should 
re-adjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
provided an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



